Exhibit 10.1
Execution Version
Copano Energy, L.L.C.
Copano Energy Finance Corporation
and
The Guarantors Listed on Schedule A
$300,000,000
7.75% Senior Notes due 2018
PURCHASE AGREEMENT
dated May 13, 2008
Banc of America Securities LLC
J.P. Morgan Securities Inc.
Credit Suisse Securities (USA) LLC
Deutsche Bank Securities Inc.
RBC Capital Markets Corporation
SunTrust Robinson Humphrey, Inc.

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
May 13, 2008
BANC OF AMERICA SECURITIES LLC
J.P. MORGAN SECURITIES INC.
CREDIT SUISSE SECURITIES (USA) LLC
DEUTSCHE BANK SECURITIES INC.
RBC CAPITAL MARKETS CORPORATION
SUNTRUST ROBINSON HUMPHREY, INC.
 As Initial Purchasers
c/o Banc of America Securities LLC
9 West 57th Street
New York, New York 10019
Ladies and Gentlemen:
     Introductory. Copano Energy, L.L.C., a Delaware limited liability company
(the “Company”), and Copano Energy Finance Corporation, a Delaware corporation
(“FinCo”), propose to issue and sell to the several Initial Purchasers named
below (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth on Schedule B attached hereto of $300,000,000
aggregate principal amount of the Company’s and FinCo’s 7.75% Senior Notes due
2018 (the “Notes”). The Company and FinCo are referred to collectively as the
“Issuers.” Banc of America Securities LLC, J.P. Morgan Securities Inc., Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., RBC Capital Markets
Corporation and SunTrust Robinson Humphrey, Inc. have agreed to act as the
several Initial Purchasers in connection with the offering and sale of the
Notes.
     The Securities (as defined below) will be issued pursuant to an indenture
(the “Indenture”), to be dated as of the Closing Date (as defined in Section 2
hereof), among the Company, FinCo, the Guarantors (as defined below) and U.S.
Bank National Association, as trustee (the “Trustee”). The Notes will be issued
only in book-entry form in the name of Cede & Co., as nominee of The Depository
Trust Company (the “Depositary”) pursuant to a letter of representations, to be
dated on or before the Closing Date (the “DTC Agreement”), among the Company,
FinCo, the Guarantors, the Trustee and the Depositary.
     The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, FinCo, the Guarantors and the Initial
Purchasers, pursuant to which the Company, FinCo and the Guarantors will agree
to file with the Commission (as defined below), under certain circumstances set
forth therein, (i) a registration statement under the Securities Act (as defined
below) relating to another series of debt securities of the Company and FinCo
and another set of guarantees of the Guarantors, each respectively with terms
substantially identical to the Notes (the “Exchange Notes”) and the Guarantees
(the “Exchange Guarantees”) to be offered in exchange for the Notes and the
Guarantees (the “Exchange Offer”) and (ii) to the

1



--------------------------------------------------------------------------------



 



extent required by the Registration Rights Agreement, a shelf registration
statement pursuant to Rule 415 of the Securities Act relating to the resale by
certain holders of the Notes, and in each case, to use its reasonable best
efforts to cause such registration statements to be declared effective.
     The payment of principal of, premium and Additional Interest (as defined in
the Indenture), if any, and interest on the Notes and the Exchange Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) the guarantors listed on Schedule A attached hereto and
(ii) any subsidiary of the Company formed or acquired after the Closing Date
that executes an additional guarantee in accordance with the terms of the
Indenture, and their respective successors and assigns (such persons referred to
in clauses (i) and (ii) are collectively referred to as the “Guarantors”),
pursuant to their guarantees (the “Guarantees”). The Notes and the Guarantees
attached thereto are herein collectively referred to as the “Securities,” and
the Exchange Notes and the Exchange Guarantees attached thereto are herein
collectively referred to as the “Exchange Securities.”
     The Issuers and the Guarantors are referred to collectively as the “Copano
Parties.” The Copano Parties (excluding the Company), together with Webb/Duval
Gatherers, a Texas general partnership (“Webb/Duval”), Southern Dome L.L.C., a
Delaware limited liability company (“Southern Dome”), Bighorn Gas Gathering
L.L.C., a Delaware limited liability company (“Bighorn”), and Fort Union Gas
Gathering, L.L.C., a Delaware limited liability company (“Fort Union”), are
referred to collectively as the “Subsidiaries”.
     The Issuers and the Guarantors understand that the Initial Purchasers
propose to make an offering of the Securities on the terms and in the manner set
forth herein and in the Pricing Disclosure Package (as defined below) and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (the “Subsequent
Purchasers”) on the terms set forth in the Pricing Disclosure Package (the first
time when sales of the Securities are made is referred to herein as the “Time of
Sale”). The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Securities and Exchange Commission
(the “Commission”) under the Securities Act of 1933 (as amended,
the “Securities Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder), in reliance upon
exemptions therefrom. Pursuant to the terms of the Securities and the Indenture,
investors who acquire Securities shall be deemed to have agreed that Securities
may only be resold or otherwise transferred, after the date hereof, if such
Securities are registered for sale under the Securities Act or if an exemption
from the registration requirements of the Securities Act is available (including
the exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) and
Regulation S under the Securities Act (“Regulation S”)).
     In connection with the sale of the Securities, the Company has prepared and
delivered to each Initial Purchaser copies of a Preliminary Offering Memorandum,
dated May 12, 2008 (the “Preliminary Offering Memorandum”), and has prepared and
delivered to each Initial Purchaser copies of a Pricing Supplement, dated
May 13, 2008 (the “Pricing Supplement”), describing the terms of the Securities,
each for use by the Initial Purchasers in connection with its solicitation of
offers to purchase the Securities. The Preliminary Offering Memorandum, as
supplemented by the Pricing Supplement, is herein referred to as the “Pricing
Disclosure

2



--------------------------------------------------------------------------------



 



Package.” Promptly after this Agreement is executed and delivered, and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to each Initial Purchaser a final offering
memorandum, dated as of the date hereof (the “Offering Memorandum”).
     All references herein to the terms “Pricing Disclosure Package” and
“Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Offering Memorandum (as the case may be), and all references
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Offering Memorandum shall be deemed to mean and include all information filed
under the Exchange Act after the Time of Sale and incorporated by reference in
the Offering Memorandum.
     SECTION 1. Representations and Warranties. Each of the Issuers and the
Guarantors, jointly and severally, hereby represents and warrants to each
Initial Purchaser as set forth below in this Section 1:
     (a) No Registration Required. None of the Copano Parties, nor any person
acting on its or their behalf has, directly or indirectly, made offers or sales
of any security, or solicited offers to buy any security, under circumstances
that would require the registration of the Securities under the Securities Act.
     (b) No General Solicitation. None of the Copano Parties, nor any person
acting on its or their behalf has engaged in any form of general solicitation or
general advertising (within the meaning of Rule 502(c) under the Securities Act)
in connection with any offer or sale of the Securities in the United States.
     (c) Rule 144A Eligibility. The Securities satisfy the eligibility
requirements of Rule 144A(d)(3) under the Securities Act.
     (d) Regulation S Sales. None of the Copano Parties, nor any person acting
on its or their behalf, has engaged in any directed selling efforts with respect
to the Securities, and each of them has complied with the offering restrictions
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.
     (e) Sales of Securities. None of the Copano Parties has paid or agreed to
pay to any person any compensation for soliciting another to purchase any
Securities (except as contemplated by this Agreement).
     (f) No Stabilization Activities. None of the Copano Parties has taken,
directly or indirectly, any action designed to or that would constitute or that
might reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Notes.
     (g) The Pricing Disclosure Package and the Offering Memorandum. The Pricing
Disclosure Package, as of the Time of Sale, does not, and the Offering
Memorandum, as of its

3



--------------------------------------------------------------------------------



 



date and (as amended or supplemented in accordance with Section 4(a), as
applicable) and as of the Closing Date does not and will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Copano Parties make no
representation or warranty as to statements contained in or omitted from the
Pricing Disclosure Package or the Offering Memorandum, or any amendment or
supplement thereto, in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through Banc of
America Securities LLC expressly for use in the Pricing Disclosure Package or
the Offering Memorandum, or any amendment or supplement thereto, it being
understood and agreed that the only such information furnished by or on behalf
of any of the Initial Purchasers consists of the information described as such
in Section 9(b) hereof.
     (h) Additional Written Communications. The Copano Parties have not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by any of the Copano Parties or their respective agents
and representatives (other than a communication referred to in clauses (i) or
(ii) below) an “Additional Written Communication”) other than (i) the Pricing
Disclosure Package, (ii) the Offering Memorandum and (iii) any electronic road
show or other written communications, in each case used in accordance with
Section 4(a). Each such Additional Written Communication, when taken together
with the Pricing Disclosure Package, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Copano Parties make no representation or warranty as to statements
contained in or omitted from any such Additional Written Communication in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through Banc of America Securities LLC
expressly for use in such Additional Written Communication, it being understood
and agreed that the only such information furnished by or on behalf of any of
the Initial Purchasers consists of the information described as such in Section
9(b) hereof.
     (i) Incorporated Documents. The documents incorporated by reference in the
Preliminary Offering Memorandum or the Offering Memorandum, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the applicable requirements of the Securities Act or
the Exchange Act, as applicable. Any further documents so filed and incorporated
by reference in the Pricing Disclosure Package or the Offering Memorandum or any
further amendment or supplement thereto, when such documents become effective or
are filed with the Commission, as the case may be, will conform in all material
respects to the applicable requirements of the Securities Act or the Exchange
Act, as applicable.
     (j) The Purchase Agreement. This Agreement has been duly authorized and
validly executed and delivered by each of the Copano Parties and constitutes a
valid and binding agreement enforceable against each of the Copano Parties in
accordance with its terms; provided that such enforceability may be limited by
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is

4



--------------------------------------------------------------------------------



 



considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing.
     (k) The Registration Rights Agreement. The Registration Rights Agreement
has been duly authorized by each of the Copano Parties and, at the Closing Date,
will have been validly executed and delivered by each of the Copano Parties,
and, assuming due authorization and execution by each of the Initial Purchasers
or other parties thereto, will constitute a valid and binding agreement
enforceable against each of the Copano Parties in accordance with its terms;
provided that such enforceability may be limited by (i) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (ii) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing.
     (l) The Notes, the Guarantees, the Exchange Notes and the Exchange
Guarantees.
          (i) The Notes have been duly authorized by the Issuers for issuance
and sale to the Initial Purchasers pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been validly executed by the Issuers and,
when the Notes have been authenticated by the Trustee in the manner provided for
in the Indenture and delivered against payment of the purchase price therefor in
accordance with the terms hereof, will constitute valid and binding obligations
of the Issuers entitled to the benefits of the Indenture, enforceable against
each of them in accordance with their terms; provided that such enforceability
may be limited by (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.
          (ii) The Exchange Notes have been duly authorized by the Issuers for
issuance and sale and, when issued by the Issuers and authenticated by the
Trustee in the manner provided for in the Indenture, the Registration Rights
Agreement and the Exchange Offer, will have been validly executed by the Issuers
and will constitute valid and binding obligations of the Issuers entitled to the
benefits of the Indenture, enforceable against each of them in accordance with
their terms; provided that such enforceability may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and contribution and an implied
covenant of good faith and fair dealing.
          (iii) The Guarantees have been duly authorized by the Guarantors for
issuance and sale to the Initial Purchasers pursuant to this Agreement and the
Indenture and, at the Closing Date, will have been validly executed by each of
the Guarantors and, when the Notes have been authenticated by the Trustee in the
manner provided for in the Indenture and delivered

5



--------------------------------------------------------------------------------



 



by the Issuers against payment of the purchase price therefor, will constitute
valid and binding obligations of the Guarantors, enforceable against the
Guarantors in accordance with their terms; provided that such enforceability may
be limited by (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.
          (iv) The Exchange Guarantees have been duly authorized by the
Guarantors for issuance and sale and, when the Exchange Notes have been issued
by the Issuers and authenticated by the Trustee in the manner provided for in
the Indenture, the Registration Rights Agreement and the Exchange Offer, will
have been validly executed by the Guarantors and will constitute valid and
binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms; provided that such enforceability may be limited by
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing.
     (m) The Indenture. The Indenture has been duly authorized by each of the
Copano Parties and, at the Closing Date, will have been validly executed and
delivered by each of the Copano Parties and, assuming due authorization,
execution and delivery by the Trustee, will constitute a valid and binding
agreement of each of the Copano Parties, enforceable against each of them in
accordance with its terms; provided that such enforceability may be limited by
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing. The Indenture conforms
in all material respects to the requirements of the Trust Indenture Act
applicable to an indenture that is qualified thereunder.
     (n) Description of the Securities and the Indenture. The Securities, the
Exchange Securities, the Indenture and the Registration Rights Agreement do or
will, as applicable, conform in all material respects to the respective
statements relating thereto contained in the Pricing Disclosure Package and the
Offering Memorandum.
     (o) No Material Adverse Change. Except as otherwise disclosed in the
Pricing Disclosure Package and the Offering Memorandum, subsequent to the
respective dates as of which information is given therein, there has not been
(i) any material adverse change, or any development involving a prospective
material adverse change, in the business, properties, management, financial
condition or results of operations of the Copano Parties taken as a whole,
(ii) any transaction that is material to the Copano Parties taken as a whole,
(iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by any of the Copano Parties that is
material to the Copano Parties taken as a whole, (iv) any change in the

6



--------------------------------------------------------------------------------



 



membership or other equity interests or outstanding indebtedness of any of the
Copano Parties that is material to the Copano Parties taken as a whole or
(v) any dividend or distribution of any kind declared, paid or made on the
capital stock of, or in respect of membership or partnership interests in, any
of the Copano Parties, except for dividends or distributions made or paid to
other Copano Parties.
     (p) Independent Registered Public Accounting Firms. Each of Deloitte &
Touche LLP, which expressed its opinion with respect to certain financial
statements of the Company and Bighorn incorporated by reference in the
Preliminary Offering Memorandum and the Offering Memorandum, and KPMG LLP, which
expressed its opinion with respect to certain financial statements of Cantera
Natural Gas, LLC, a Delaware limited liability company, (“Cantera”), Bighorn and
Fort Union incorporated by reference in the Preliminary Offering Memorandum and
the Offering Memorandum, is, or was at the time of such opinion with respect to
the financial statements, an independent registered public accounting firm
within the meaning of Regulation S-X under the Securities Act and the Exchange
Act and the rules of the Public Company Accounting Oversight Board.
     (q) Preparation of the Financial Statements. The historical consolidated
financial statements (including the related notes and supporting schedules)
incorporated by reference in the Preliminary Offering Memorandum and the
Offering Memorandum (and any amendment or supplement thereto) present fairly in
all material respects the financial condition and results of operations of the
entities purported to be shown thereby on the basis stated therein, at the dates
and for the periods indicated, and have been prepared in conformity with U.S.
generally accepted accounting principles applied on a consistent basis
throughout the periods involved. The unaudited pro forma financial statements
incorporated by reference in the Preliminary Offering Memorandum and the
Offering Memorandum (and any amendment or supplement thereto) have been prepared
in all material respects in accordance with the applicable requirements of
Article 11 of Regulation S-X of the Securities Act, except with respect to the
requirement of Rule 11-02(c)(2) to provide certain pro forma financial
statements for the most recent fiscal year. The assumptions used in the
preparation of such unaudited pro forma financial statements are, in the opinion
of the management of the Company, reasonable. The pro forma adjustments
reflected in such unaudited pro forma financial statements have been properly
applied to the historical amounts in compilation of such unaudited pro forma
financial statements. The other financial and statistical data contained or
incorporated by reference in the Preliminary Offering Memorandum and the
Offering Memorandum (and any amendment or supplement thereto) are accurately and
fairly presented and prepared on a basis consistent with the financial
statements and books and records of the Company. The Company and its
Subsidiaries do not have any (i) off-balance sheet arrangements, as defined in
Item 303(a)(4)(ii) of Regulation S-K under the Exchange Act, or (ii) other
liabilities or obligations, direct or contingent, that are material to the
Company and its Subsidiaries taken as a whole that are not described in the
Preliminary Offering Memorandum, the Offering Memorandum or the documents
incorporated by reference therein; and all disclosures contained or incorporated
by reference in the Preliminary Offering Memorandum and the Offering Memorandum
regarding “non-GAAP financial measures” (as such term is defined by the rules
and regulations of the Commission) comply with Regulation G of the Exchange Act
and Item 10 of Regulation S-K under the Securities Act.

7



--------------------------------------------------------------------------------



 



     (r) Formation and Qualification. Each of the Company and the Subsidiaries
(except for Webb/Duval with respect to good standing) has been duly formed and
is validly existing in good standing under the laws of its jurisdiction of
formation, and is duly registered or qualified to do business and is in good
standing as a foreign corporation, limited liability company, limited
partnership or general partnership, as the case may be, in each jurisdiction in
which its ownership or lease of property or the conduct of its businesses
requires such registration or qualification, except where the failure so to
register or qualify would not, individually or in the aggregate, either (i) have
a material adverse effect on the business, properties, financial condition,
results of operations or prospects of the Company and the Subsidiaries taken as
a whole or (ii) prevent or materially interfere with the ability of the Copano
Parties to consummate the transactions contemplated hereby (the occurrence of
any such effect or any such prevention or interference or any such result
described in the foregoing clauses (i) and (ii) being herein referred to as a
“Material Adverse Effect”). Each of the Company and the Subsidiaries has all
corporate, limited liability company, limited partnership or general
partnership, as the case may be, power and authority necessary to own or lease
its properties currently owned or leased or to be owned or leased at the Closing
Date and to conduct its business as currently conducted or to be conducted at
the Closing Date, in each case in all material respects as described in the
Pricing Disclosure Package and the Offering Memorandum.
     (s) Authority to Act as General Partner. Each of the Subsidiaries set forth
under the heading “General Partner” on Annex I attached hereto has all necessary
limited liability company power and authority to act as general partner of each
of the subsidiaries set forth opposite its name under the heading “Limited
Partnerships” on Annex I attached hereto.
     (t) Ownership of FinCo. The Company directly owns 100% of the issued and
outstanding capital stock of FinCo; such capital stock has been duly authorized
and validly issued in accordance with the certificate of incorporation and
bylaws of FinCo, as amended to date, and is fully paid and nonassessable; and
the Company owns such capital stock free and clear of all liens, encumbrances,
security interests, equities, charges and other claims except for liens created
pursuant to the Amended and Restated Credit Agreement dated as of January 12,
2007 among the Company, as the Borrower, Bank of America, N.A., as
Administrative Agent and L/C Issuer, JPMorgan Chase Bank, N.A. and Wachovia
Bank, National Association, as Co-Syndication Agents, and the other lenders
party thereto and Banc of America Securities LLC, as Sole Lead Arranger and Sole
Book Manager, as amended by First Amendment to Amended and Restated Credit
Agreement, dated as of October 19, 2007 (the “Credit Agreement”).
     (u) Ownership of Subsidiaries. The Company directly or indirectly owns
(i) 100% of the issued and outstanding membership interests or partnership
interests, as the case may be, of each of the other Copano Parties (excluding
FinCo), (ii) a 62.5% partnership interest in Webb/Duval, (iii) a majority
limited liability company interest in Southern Dome, (iv) a 51% managing member
interest in Bighorn and (v) a 37.04% managing member interest in Fort Union, in
each case free and clear of all liens, encumbrances, security interests,
equities, charges and other claims except for liens created pursuant to (i) the
Credit Agreement, , (ii) the Amended and Restated Credit Agreement, dated as of
April 30, 2007, among Fort Union, as the Borrower, Bank of America, N.A., as
Administrative Agent and L/C Issuer, the other lenders party thereto and Banc of
America Securities LLC, as Sole Lead Arranger and Sole Book Manager
(the “Fort Union Credit Agreement”) or (iii) the Amended and Restated Promissory
Note, dated February 27, 2004, by Copano Pipelines/Rocky Mountains, LLC
(formerly known as

8



--------------------------------------------------------------------------------



 



Cantera Gas Holdings LLC) and Cantera Gas Company, LLC (formerly known as
Cantera Gas Company) in favor of CMS Gas Transmission Company (the “CMS Note”).
Such limited liability company interests or limited partner interests, as the
case may be, have been duly authorized and validly issued and are fully paid (to
the extent required under such Subsidiary’s applicable constituent documents)
and non-assessable (except as such nonassessability may be affected by:
(A) Section 18-607 of the Delaware Limited Liability Company Act (the “Delaware
LLC Act”), in the case of a Delaware limited liability company,
(B) Section 17-607 of the Delaware Revised Uniform Limited Partnership Act
(the “Delaware LP Act”), in the case of a Delaware limited partnership,
(C) Sections 3.03, 5.02 and 6.07 of the Texas Revised Uniform Limited
Partnership Act (the “Texas LP Act”), in the case of a Texas limited
partnership, (D) Section 5.09 of the Texas Limited Liability Company Act (the
“Texas LLC Act”), in the case of a Texas limited liability company, or (E) or
Section 2031 of the Oklahoma Limited Liability Company Act, in the case of an
Oklahoma limited liability company.
     (v) No Other Subsidiaries. Other than its ownership interests in the
Subsidiaries, the Company does not own and at the Closing Date will not own,
directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity that, individually or in the aggregate, would be deemed to be a
“significant subsidiary” as such term is defined in Rule 405 of the Securities
Act.
     (w) Capitalization. As of March 31, 2008, the Company had or would have
had, on the consolidated historical and as adjusted basis indicated in the
Offering Memorandum (and any amendment or supplement thereto), a capitalization
as set forth therein.
     (x) Authority and Authorization. The Issuers have all requisite corporate
or limited liability company power and authority to issue, sell and deliver the
Notes and the Exchange Notes, and each Guarantor has all requisite corporate,
limited liability company or limited partnership power and authority to issue
the Guarantees and the Exchange Guarantees. Each of the Copano Parties has all
requisite corporate, limited liability company or limited partnership power and
authority to enter into this Agreement, the Indenture and the Registration
Rights Agreement and to perform its respective obligations thereunder. At the
Closing Date, all corporate, partnership and limited liability company action,
as the case may be, required to be taken by the Copano Parties or any of their
owners, members or partners for the authorization, issuance, sale and delivery
of the Securities as contemplated by this Agreement shall have been validly
taken.
     (y) Enforceability of Limited Liability Company Agreement. The Third
Amended and Restated Limited Liability Company Agreement of the Company, as
amended as of the date hereof (the “Limited Liability Company Agreement”), has
been duly authorized, executed and delivered by affiliates of the Company’s
management and, assuming due authorization, execution and delivery by the other
parties thereto, is a valid and legally binding agreement of each of the parties
thereto, enforceable against each of them in accordance with its terms; provided
that the enforceability thereof may be limited by (i) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (ii) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing.

9



--------------------------------------------------------------------------------



 



     (z) Operating Agreements. The certificate of incorporation, certificate of
formation, bylaws, limited liability company agreement, limited partnership
agreement or other organizational documents, as applicable, of the Copano
Parties (excluding the Company) (collectively, the “Guarantor and FinCo
Operating Agreements” and, together with the Limited Liability Company
Agreement, the “Operating Agreements”) have been duly authorized, executed and
delivered by the Copano Parties that are parties thereto, as applicable, and are
valid and legally binding agreements of the respective parties thereto,
enforceable against the respective parties thereto in accordance with their
terms; provided that the enforceability thereof may be limited by (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and contribution and an implied
covenant of good faith and fair dealing.
     (aa) No Conflicts. None of the offering, issuance and sale of the Notes and
the Guarantees by the Issuers and the Guarantors, respectively, the execution,
delivery and performance of the Notes, the Guarantees, the Exchange Notes, the
Exchange Guarantees, the Indenture, the Registration Rights Agreement or this
Agreement by the Copano Parties or the consummation of the transactions
contemplated hereby or thereby (i) conflicts or will conflict with or
constitutes or will constitute a violation of the certificate of incorporation,
limited partnership, formation or organization of any of the Copano Parties, as
applicable, or any of their respective Operating Agreements, (ii) conflicts or
will conflict with or constitutes or will constitute a breach or violation of,
or a default under (or an event which, with notice or lapse of time or both,
would constitute such a default), any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which any of the Copano
Parties is a party or by which any of them or any of their respective properties
may be bound, (iii) violates or will violate any statute, law or regulation or
any order, judgment, decree or injunction of any court or governmental agency or
body having jurisdiction over any of the Copano Parties or any of their
respective properties in a proceeding to which any of them or their property is
or was a party or (iv) results or will result in the creation or imposition of
any lien, charge or encumbrance upon any property or assets of any of the Copano
Parties (other than liens created pursuant to the Credit Agreement), which
conflicts, breaches, violations, defaults or liens, in the case of clauses (ii),
(iii) or (iv), would have , individually or in the aggregate, a Material Adverse
Effect.
     (bb) No Consents. Except for (i) such consents, approvals, authorizations,
orders, filings, registrations or qualifications as may be required (A) under
applicable state securities or “Blue Sky” laws in connection with the purchase
and resale of the Securities by the Initial Purchasers and (B) with respect to
the Exchange Securities under the Securities Act, the Trust Indenture Act and
applicable state securities or “Blue Sky” laws as contemplated by the
Registration Rights Agreement, (ii) such consents that have been, or prior to
the Closing Date will have been, obtained and (iii) such consents that, if not
obtained, would not, individually or in the aggregate, have a Material Adverse
Effect, no consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body having jurisdiction
over any of the Copano Parties or any of their respective properties is required
in connection with the offering, issuance and sale of the Securities by the
Copano Parties in the manner contemplated

10



--------------------------------------------------------------------------------



 



herein or in the Offering Memorandum, the execution, delivery and performance of
this Agreement, the Indenture, the Notes, the Guarantees and the Registration
Rights Agreement by the Copano Parties or the consummation by the Copano Parties
of the transactions contemplated hereby or thereby.
     (cc) No Default. None of the Copano Parties (i) is in violation of its
applicable Operating Agreement, (ii) is in default (and no event has occurred
which, with notice or lapse of time or both, would constitute such a default) in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation of any law, statute,
ordinance, administrative or governmental rule or regulation applicable to it or
of any order, judgment, decree or injunction of any court or governmental agency
or body having jurisdiction over it, which default or violation in the case of
clause (ii) or (iii), would, if continued, have a Material Adverse Effect. To
the knowledge of the Copano Parties without independent investigation, no third
party to any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which any of the Copano Parties is a party or by
which any of them is bound or to which any of their properties is subject, is in
default under any such agreement, which default would, if continued, have a
Material Adverse Effect.
     (dd) Litigation. There are no actions, suits, claims, investigations or
proceedings pending or, to the knowledge of the Copano Parties, threatened or
contemplated to which any of the Copano Parties is or would be a party or of
which any of their respective properties is or would be subject at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the Nasdaq Stock Market LLC) that could
reasonably be expected to have a Material Adverse Effect.
     (ee) No Labor Dispute. No labor dispute with the employees of any of the
Copano Parties exists or, to the knowledge of the Copano Parties, is imminent or
threatened that is reasonably likely to have a Material Adverse Effect.
     (ff) Title to Real Property. Each of the Copano Parties has good and
marketable title to all real property and good title to all personal property
described in the Pricing Disclosure Package and the Offering Memorandum as owned
by such Copano Party free and clear of all (i) liens and security interests
except liens or security interests arising under or securing indebtedness
incurred under the Credit Agreement, the Fort Union Credit Agreement or the CMS
Note or (ii) other claims and other encumbrances (other than liens or security
interests) except, in each case, (1) as described, and subject to the
limitations contained, in the Pricing Disclosure Package and Offering
Memorandum, (2) such as do not materially affect the value of such property
taken as a whole or (3) such as do not materially interfere with the use of such
properties taken as a whole as they have been used in the past and are proposed
to be used in the future as described in the Pricing Disclosure Package and the
Offering Memorandum; provided, however, that, with respect to any real property
and buildings held under lease by any of the Copano Parties, such real property
and buildings are held under valid and subsisting and enforceable leases with
such exceptions as do not materially interfere with the use of the

11



--------------------------------------------------------------------------------



 



properties of the Copano Parties taken as a whole as they have been used in the
past as described in the Pricing Disclosure Package and the Offering Memorandum
and are proposed to be used in the future as described in the Pricing Disclosure
Package and the Offering Memorandum.
     (gg) Insurance. The Copano Parties maintain insurance covering their
properties, operations, personnel and businesses against such losses and risks
and in such amounts as is reasonably adequate for the conduct of their
respective businesses and the value of their respective properties and as is
customary for companies engaged in similar businesses in similar industries.
None of the Copano Parties has received notice from any insurer or agent of such
insurer that substantial capital improvements (relating to the Company and its
subsidiaries on a consolidated basis) or other substantial expenditures will
have to be made in order to continue such insurance, and all such insurance is
outstanding and duly in force on the date hereof and will be outstanding and
duly in force at the Closing Date.
     (hh) Certain Relationships and Related Transactions. No relationship,
direct or indirect, exists between or among any of the Copano Parties, on the
one hand, and the directors, officers, members, partners, stockholders,
customers or suppliers of any of the Copano Parties, on the other hand, that
would be required by the Securities Act to be described in a registration
statement on Form S-1 that is not so described in the Offering Memorandum or the
documents incorporated by reference therein. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by any of the Copano Parties to or for
the benefit of any of the officers or directors of any of the Copano Parties or
their respective family members, except as disclosed in the Pricing Disclosure
Package and the Offering Memorandum or the documents incorporated by reference
therein. None of the Copano Parties has, in violation of the Sarbanes-Oxley Act
of 2002, directly or indirectly, extended or maintained credit, arranged for the
extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any director or executive officer of any of the Copano
Parties.
     (ii) Sarbanes-Oxley Act of 2002. The Company and its officers and directors
are in compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and the applicable rules and regulations thereunder.
     (jj) Tax Returns. Each of the Copano Parties has filed (or has obtained
extensions with respect to) all material federal, state and local income and
franchise tax returns required to be filed through the date of this Agreement,
which returns are correct and complete in all material respects, and has timely
paid all taxes due thereon, other than those (i) that are being contested in
good faith and for which adequate reserves have been established in accordance
with generally accepted accounting principles or (ii) that, if not paid, would
not have a Material Adverse Effect.
     (kk) Books and Records. Each of the Copano Parties (i) makes and keeps
books and records which, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of assets and (ii) maintains internal accounting
controls sufficient to provide reasonable assurance that (A) transactions are
executed in accordance with management’s general or specific authorization,
(B) transactions are recorded as necessary to permit preparation of its
financial statements in conformity with generally accepted accounting principles
and to maintain

12



--------------------------------------------------------------------------------



 



accountability for its assets, (C) access to its assets is permitted only in
accordance with management’s general or specific authorization and (D) the
reported accountability for its assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
     (ll) Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act), which (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated for effectiveness as of the end of the period covered by the
Company’s most recent quarterly report filed with the Commission; and (iii) are
effective in all material respects to perform the functions for which they were
established.
     (mm) No Deficiency in Internal Controls. Based on the evaluation of its
internal controls and procedures as of the end of the period covered by the
Company’s most recent quarterly report on Form 10-Q filed with the Commission,
the Company is not aware of (i) any significant deficiency in the design or
operation of internal controls that could adversely affect the Company’s ability
to record, process, summarize and report financial data or any material
weaknesses in internal controls; or (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal controls.
     (nn) No Recent Changes to Internal Controls. Since the end of the period
covered by the Company’s most recent quarterly report on Form 10-Q filed with
the Commission, there have been no significant changes in internal controls or
in other factors that could significantly affect internal controls, including
any corrective actions with regard to significant deficiencies and material
weaknesses, except for improvements and new procedures implemented as part of
the Company’s review of its internal controls.
     (oo) Environmental Compliance. The Copano Parties (i) are in compliance
with any and all applicable federal, state and local laws and regulations
relating to the protection of human health and safety and the environment or
imposing liability or standards of conduct concerning any Hazardous Materials
(as defined below) (“Environmental Laws”), (ii) have received all permits
required of them under applicable Environmental Laws to conduct their respective
businesses, (iii) are in compliance with all terms and conditions of any such
permits and (iv) do not have any liability in connection with the release into
the environment of any Hazardous Material, except where such noncompliance with
Environmental Laws, failure to receive required permits, failure to comply with
the terms and conditions of such permits or liability would not, individually or
in the aggregate, have a Material Adverse Effect. The term “Hazardous Material”
means (A) any “hazardous substance” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended,
(B) any “hazardous waste” as defined in the Resource Conservation and Recovery
Act, as amended, (C) any petroleum or petroleum product, (D) any polychlorinated
biphenyl and (E) any pollutant or contaminant or hazardous, dangerous or toxic
chemical, material, waste or substance regulated under or within the meaning of
any other Environmental Law.

13



--------------------------------------------------------------------------------



 



     (pp) Permits. Each of the Copano Parties has, and at the Closing Date will
have, such permits, consents, licenses, franchises, certificates and
authorizations of governmental or regulatory authorities (“permits”) as are
necessary to own its properties and to conduct its business in the manner
described in the Pricing Disclosure Package and the Offering Memorandum, subject
to such qualifications as may be set forth in the Pricing Disclosure Package and
the Offering Memorandum, respectively, and except for such permits which, if not
obtained, would not, individually or in the aggregate, have a Material Adverse
Effect. Except as set forth in the Pricing Disclosure Package and the Offering
Memorandum, each of the Copano Parties has, and at the Closing Date will have,
fulfilled and performed all its material obligations with respect to such
permits which are or will be due to have been fulfilled and performed by such
date and no event has occurred that would prevent the permits from being renewed
or reissued or which allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any impairment of the rights of
the holder of any such permit, except for such non-renewals, non-issues,
revocations, terminations and impairments that would not, individually or in the
aggregate, have a Material Adverse Effect. Except as described in the Pricing
Disclosure Package and the Offering Memorandum, none of such permits contains,
or at the Closing Date will contain, any restriction that is materially
burdensome to the Copano Parties considered as a whole.
     (qq) Investment Company. None of the Copano Parties is now, and after the
sale of the Notes to be sold by the Company hereunder and the application of the
net proceeds from such sale as described in the Offering Memorandum under the
caption “Use of Proceeds” will be, an “investment company” or a company
“controlled by” an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
     (rr) Forward-Looking Statements. No forward-looking statement (within the
meaning of Rule 175 or Section 27A of the Securities Act and Section 21E of the
Exchange Act) contained in the Preliminary Offering Memorandum or the Offering
Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.
     (ss) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused it to believe that the statistical and market-related
data included in the Preliminary Offering Memorandum or the Offering Memorandum
is not based on or derived from sources that are reliable and accurate in all
material respects.
     Any certificate signed by an officer of any of the Copano Parties and
delivered to the Initial Purchasers or counsel to the Initial Purchasers shall
be deemed a representation and warranty by such Copano Party to each Initial
Purchaser as to the matters set forth therein.
     SECTION 2. Purchase, Sale and Delivery of the Securities.
     (a) The Securities. Each of the Issuers and the Guarantors agrees to issue
and sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Issuers and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule B attached hereto, at a
purchase price of 98.00% of the principal amount thereof payable on the Closing
Date, in each

14



--------------------------------------------------------------------------------



 



case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms, subject to the conditions thereto, herein set
forth.
     (b) The Closing Date. Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Vinson & Elkins L.L.P., 1001 Fannin Street,
Houston, Texas 77002 (or such other place as may be agreed to by the Company and
Banc of America Securities LLC) at 9:00 a.m. New York City time, on May 13, 2008
or such other time and date as Banc of America Securities LLC shall designate by
notice to the Company (the time and date of such closing are called the “Closing
Date”). The Company hereby acknowledges that circumstances under which Banc of
America Securities LLC may provide notice to postpone the Closing Date as
originally scheduled include, but are in no way limited to, any determination by
the Company or the Initial Purchasers to recirculate to investors copies of an
amended or supplemented Offering Memorandum or a delay as contemplated by the
provisions of Section 17 hereof.
     (c) Delivery and Payment. The Company shall deliver, or cause to be
delivered, to Banc of America Securities LLC for the accounts of the several
Initial Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The certificates for the Notes will be
evidenced by one or more global securities in definitive form and will be
registered in the name of Cede & Co., as nominee of the Depositary, pursuant to
the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as Banc of
America Securities LLC may designate. Time shall be of the essence, and delivery
at the time and place specified in this Agreement is a further condition to the
obligations of the Initial Purchasers.
     SECTION 3. Offering by Initial Purchasers. Each Initial Purchaser,
severally and not jointly, represents and warrants to and agrees with the
Company that:
     (a) Offers to Qualified Institutional Buyers. It has not offered or sold,
and will not offer or sell, any Securities, except (i) within the United States,
to those persons it reasonably believes to be “qualified institutional buyers”
within the meaning of Rule 144A under the Securities Act (a “Qualified
Institutional Buyer”) and that, in connection with each such sale, it has taken
or will take reasonable steps to ensure that the purchaser of such Securities is
aware that such sale is being made in reliance on Rule 144A or (ii) in
accordance with the restrictions set forth in Annex II hereto.
     (b) Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that it is a Qualified Institutional Buyer.
     SECTION 4. Additional Covenants. Each of the Issuers and the Guarantors
further covenants and agrees with each Initial Purchaser as follows:
     (a) Initial Purchasers’ Review of Proposed Amendments and Supplements.
Until the later of (x) the completion of the placement of the Securities by the
Initial Purchasers with the Subsequent Purchasers and (y) the Closing Date,
prior to amending or supplementing the

15



--------------------------------------------------------------------------------



 



Offering Memorandum, the Company shall furnish to the Initial Purchasers for
review a copy of each such proposed amendment or supplement, and the Company
shall not use any such proposed amendment or supplement to which Banc of America
Securities LLC reasonably objects. Before making, preparing, using, authorizing,
approving or distributing any Additional Written Communication, the Company will
furnish to the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or distribute any
such written communication to which Banc of America Securities LLC reasonably
objects.
     (b) Notice to Company. The Company will advise the Initial Purchasers
promptly (i) of the issuance by any governmental or regulatory authority of any
order preventing or suspending the use of the Pricing Disclosure Package or the
Offering Memorandum or the initiation or threatening of any proceeding for that
purpose; (ii) of the occurrence of any event at any time prior to the completion
of the initial offering of the Securities as a result of which the Pricing
Disclosure Package or the Offering Memorandum, as then amended or supplemented,
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and (iii) of the
receipt by any of the Copano Parties of any notice with respect to any
suspension of the qualification of the Securities for offer and sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Copano Parties will use their respective reasonable best
efforts to prevent the issuance of any such order preventing or suspending the
use of the Pricing Disclosure Package or the Offering Memorandum or suspending
any such qualification of the Securities and, if any such order is issued, will
use their respective reasonable best efforts to obtain as soon as possible the
withdrawal thereof.
     (c) Amendments and Supplements to the Offering Memorandum and Other
Securities Act Matters. If, prior to the completion of the placement of the
Securities by the Initial Purchasers with the Subsequent Purchasers, any event
shall occur or condition exist as a result of which, in the judgment of any of
the Issuers or in the opinion of counsel for the Initial Purchasers, it is
necessary to amend or supplement the Offering Memorandum in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading or it is otherwise necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will promptly (i) notify the Initial
Purchasers of any such event, if applicable, (ii) subject to Section 4(a) above,
prepare an amendment or supplement that corrects any such statement or omission
or effects such compliance with law and (iii) supply a reasonable number of any
such amended or supplemented Offering Memorandum to the Initial Purchasers and
counsel for the Initial Purchasers without charge.
     Following the consummation of any Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the judgment of the Initial Purchasers, the Initial
Purchasers or any of their Affiliates (as such term is defined in the Securities
Act) are required to deliver a prospectus in connection with sales of, or
market-making activities with respect to, the Securities, the Company agrees to
periodically amend the applicable registration statement so that the information
contained therein complies with the requirements of Section 10 of the Securities
Act, and to amend the applicable registration statement or supplement the
related prospectus or the documents incorporated by reference

16



--------------------------------------------------------------------------------



 



therein when necessary to reflect any material changes in the information
provided therein so that the registration statement will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein not misleading and the prospectus will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading and to provide the
Initial Purchasers with copies of each amendment or supplement filed and such
other documents as the Initial Purchasers may reasonably request.
     The Company and the Initial Purchasers hereby expressly acknowledge that
the indemnification and contribution provisions of Sections 9 and 10 hereof are
specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 4.
     (d) Copies of the Pricing Disclosure Package and the Offering Memorandum.
The Company agrees to furnish the Initial Purchasers, without charge, as many
copies of the Pricing Disclosure Package and the Offering Memorandum and any
amendments and supplements thereto as they shall have reasonably requested.
     (e) Blue Sky Compliance. Each of the Copano Parties shall cooperate with
the Initial Purchasers and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States and any other jurisdictions reasonably
designated by the Initial Purchasers, shall comply with such laws and shall
continue such qualifications, registrations and exemptions in effect for so long
as required for the distribution of the Securities; provided, however, that the
Company shall not be required to qualify as a foreign limited liability company
or to take any other action that would subject it to general service of process
in any jurisdiction (except service of process with respect to the offering and
sale of the Securities) where it is not presently qualified or where it would be
subject to taxation as a foreign limited liability company. The Company will
advise the Initial Purchasers promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, each of the Issuers
and the Guarantors shall use its reasonable best efforts to obtain the
withdrawal thereof at the earliest possible moment.
     (f) The Depositary. The Company will cooperate with the Initial Purchasers
and use its reasonable best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.
     (g) Additional Issuer Information. For so long as any of the Securities are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company shall file, on a timely basis, with the Commission
and The Nasdaq National Market LLC all reports and documents required to be
filed under Section 13 or 15(d) of the Exchange Act. Additionally, at any time
when the Company is not subject to Section 13 or 15(d) of the Exchange Act and
the Notes are “restricted securities” within the meaning of Rule 144(a)(3) under
the Securities Act, for the benefit of holders and beneficial owners from time
to time of the Securities, the Company

17



--------------------------------------------------------------------------------



 



shall furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information satisfying the
requirements of Rule 144A(d)(4) under the Securities Act.
     (h) Use of Proceeds. The Company will apply the net proceeds from the sale
of the Securities in the manner set forth under the caption “Use of Proceeds” in
the Offering Memorandum.
     (i) Agreement Not To Offer or Sell Additional Securities. During the period
of sixty (60) days following the date of the Offering Memorandum, the Copano
Parties will not, without the prior written consent of Banc of America
Securities LLC (which consent may be withheld at the sole discretion of Banc of
America Securities LLC), directly or indirectly, issue, sell, offer to sell,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any securities
similar to the Notes or any securities exchangeable for or convertible into the
Notes or any such similar securities (other than as contemplated by this
Agreement and to register the Exchange Securities).
     (j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.
     (k) Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Offering Memorandum for the time
period and upon the other terms stated in the Offering Memorandum.
     (l) PORTAL. The Company will use its reasonable best efforts to cause the
Notes to be eligible for the PORTAL Market.
     (m) Stabilization. Except as stated in this Agreement and in the Pricing
Disclosure Package and the Offering Memorandum, the Copano Parties and their
respective Affiliates will not take, directly or indirectly, any action designed
to or that might reasonably be expected to cause or result in stabilization or
manipulation of the price of the Notes.
     (n) Resales. During the one-year period after the Closing Date, the Copano
Parties will not, and will not permit any of their “affiliates” (as defined in
Rule 144 under the Securities Act), to resell any of the Notes that constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.
     Banc of America Securities LLC, on behalf of the several Initial
Purchasers, may, in its sole discretion, waive in writing the performance by the
Issuers or any Guarantor of any one or more of the foregoing covenants or extend
the time for their performance.

18



--------------------------------------------------------------------------------



 



     SECTION 5. Payment of Expenses. Each of the Copano Parties agrees to pay
all costs, fees and expenses incurred in connection with the performance of its
obligations hereunder and in connection with the transactions contemplated
hereby, including without limitation: (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
original issuance and sale of the Securities to the Initial Purchasers,
(iii) all fees and expenses of the Issuers’ counsel, independent registered
public accounting firms and other advisors, (iv) all costs and expenses incurred
in connection with the preparation, printing, filing, shipping and distribution
of the Pricing Disclosure Package and the Offering Memorandum (including
financial statements and exhibits), and all amendments and supplements thereto,
this Agreement, the Registration Rights Agreement, the Indenture, the DTC
Agreement and the Notes and Guarantees, (v) all filing fees, attorneys’ fees and
expenses incurred by the Copano Parties or the Initial Purchasers in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Securities for offer and sale under
the securities laws of the several states of the United States or other
jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Preliminary Offering Memorandum or Offering Memorandum, (vi) all fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indenture, the Securities and the Exchange
Securities, (vii) all fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies and the listing
of the Securities with the PORTAL Market and (viii) all fees and expenses
(including reasonable fees and expenses of counsel) of the Copano Parties in
connection with approval of the Securities by the Depositary for “book-entry”
transfer, and the performance by the Copano Parties of their respective other
obligations under this Agreement. Except as provided in this Section 5 and
Sections 7, 9 and 10 hereof, the Initial Purchasers shall pay their own
expenses, including the fees and expenses of their counsel, Baker Botts L.L.P.
     SECTION 6. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase the Securities as
provided herein on the Closing Date shall be subject to the accuracy of the
respective representations and warranties of the Copano Parties set forth in
Section 1 hereof as of the Time of Sale and as of the Closing Date as though
then made and to the performance by the Copano Parties of their respective
covenants and other obligations hereunder, and to each of the following
additional conditions:
     (a) Accountants’ Comfort Letters. On the date hereof, the Initial
Purchasers shall have received from each of Deloitte & Touche LLP, the
independent registered public accounting firm for the Company and Bighorn, and
KPMG LLP, the independent registered public accounting firm for Cantera, Bighorn
and Fort Union, letters dated the date hereof addressed to the Initial
Purchasers, in form and substance satisfactory to the Initial Purchasers,
containing statements and information of the type ordinarily included in
accountant’s “comfort letters” to Initial Purchasers, delivered according to
Statement of Auditing Standards Nos. 72, 76 and 100 (or any successor
bulletins), with respect to the audited and unaudited financial statements and
certain financial information contained in the Preliminary Offering Memorandum
and the Pricing Supplement.

19



--------------------------------------------------------------------------------



 



     (b) Offering Memorandum. The Initial Purchasers shall not have discovered
and disclosed to the Issuers on or prior to the Closing Date that the Pricing
Disclosure Package or the Offering Memorandum or any amendment or supplement
thereto contains an untrue statement of a fact that, in the opinion of Baker
Botts L.L.P., is material or omits to state a fact that, in the opinion of such
counsel, is material and is necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading.
     (c) No Material Adverse Effect or Ratings Agency Change. For the period
from and after the date of this Agreement and prior to the Closing Date:
          (i) there shall not have occurred any Material Adverse Effect the
effect of which, in the judgment of the Initial Purchasers, makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Pricing Disclosure Package and the Offering Memorandum; and
          (ii) there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded any securities or indebtedness of the Company or
any of its Subsidiaries by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436 under the
Securities Act.
     (d) Opinion of Outside Counsel for the Company. On the Closing Date the
Initial Purchasers shall have received an opinion letter from Vinson & Elkins
L.L.P., counsel for the Company, dated as of such Closing Date, the form of
which is attached as Exhibit A.
     (e) Opinion of General Counsel of the Company. On the Closing Date the
Initial Purchasers shall have received an opinion letter from Douglas L. Lawing,
Senior Vice President, General Counsel and Secretary of the Company, dated as of
such Closing Date, the form of which is attached as Exhibit B.
     (f) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received an opinion letter from Baker Botts
L.L.P., counsel for the Initial Purchasers, dated as of such Closing Date, with
respect to such matters as may be reasonably requested by the Initial
Purchasers.
     (g) Officers’ Certificate. On the Closing Date the Initial Purchasers shall
have received a written certificate executed by an executive officer of each
Copano Party who has specific knowledge of such Copano Party’s financial matters
and is satisfactory to the Initial Purchasers, dated as of the Closing Date, to
the effect set forth in Section 6(c) hereof, and further to the effect that:
          (i) the representations, warranties and covenants of such entity set
forth in Section 1 hereof were true and correct as of the Time of Sale and are
true and correct as of the Closing Date with the same force and effect as though
expressly made on and as of the Closing Date; and
          (ii) such entity has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to the
Closing Date.

20



--------------------------------------------------------------------------------



 



     (h) Bring-Down Comfort Letter. On the Closing Date the Initial Purchasers
shall have received from each of Deloitte & Touche LLP and KPMG LLP a letter
dated such date, in form and substance satisfactory to the Initial Purchasers,
to the effect that they reaffirm the statements made in the respective letter
furnished by them pursuant to Section 6(a) hereof, except that the specified
date referred to therein for the carrying out of procedures shall be no more
than three business days prior to the Closing Date and that their procedures
shall extend to financial information in the Offering Memorandum not contained
in the Preliminary Offering Memorandum.
     (i) PORTAL Listing. At the Closing Date, the Notes shall have been
designated for trading on the PORTAL Market.
     (j) Registration Rights Agreement. The Copano Parties shall have entered
into the Registration Rights Agreement and the Initial Purchasers or their
counsel shall have received executed counterparts thereof.
     (k) Indenture. The Copano Parties and the Trustee shall have executed and
delivered the Indenture, and the Initial Purchasers or their counsel shall have
received an executed counterpart thereof, duly executed by the Copano Parties
and the Trustee.
     (l) Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
     If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Sections 5, 7, 9 and 10 hereof shall at all times be
effective and shall survive such termination.
     SECTION 7. Reimbursement of Initial Purchasers’ Expenses. If this Agreement
is terminated by the Initial Purchasers because any condition to the obligations
of the Initial Purchasers set forth in Section 6 is not satisfied, because of
any termination pursuant to Section 11(i) hereof, or because of any refusal,
inability or failure on the part of any of the Copano Parties to perform any
agreement herein or to comply with any provision hereof other than by reason of
a default by any of the Initial Purchasers, then the Copano Parties agree to
reimburse the Initial Purchasers (or such Initial Purchasers as have terminated
this Agreement with respect to themselves), severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including, without limitation, fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.

21



--------------------------------------------------------------------------------



 



     SECTION 8. Offer, Sale and Resale Procedures. Each of the Initial
Purchasers, on the one hand, and the Copano Parties, on the other hand, hereby
agrees that they have observed and will observe the following procedures in
connection with the offer and sale of the Securities:
     (a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex II hereto, which Annex II is hereby expressly made a part hereof.
     (b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.
     (c) Upon original issuance by the Company, and until such time as the same
is no longer required under the applicable requirements of the Securities Act,
the Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear the following legend and such
other legends as the Initial Purchasers and their counsel shall deem necessary:
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE
HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE
DATE WHICH IS ONE YEAR AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE
LAST DATE ON WHICH AN ISSUER OR ANY AFFILIATE OF AN ISSUER WAS THE OWNER OF THIS
NOTE (OR ANY PREDECESSOR OF THIS NOTE) (THE “RESALE RESTRICTION TERMINATION
DATE”) ONLY (A) TO AN ISSUER OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C) FOR SO LONG AS
THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND
SALES TO NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE

22



--------------------------------------------------------------------------------



 



MEANING OF REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT,
SUBJECT TO THE ISSUERS’ AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR
TRANSFER (i) PURSUANT TO CLAUSE (D) PRIOR TO THE END OF THE 40 DAY DISTRIBUTION
COMPLIANCE PERIOD WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR
PURSUANT TO CLAUSE (E) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND (ii) IN EACH OF THE FOREGOING
CASES, TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THIS
NOTE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND
WILL BE REMOVED UPON THE REQUEST OF A HOLDER AFTER THE RESALE RESTRICTION
TERMINATION DATE.”
     Following the sale of the Securities by the Initial Purchasers to
Subsequent Purchasers pursuant to the terms hereof, the Initial Purchasers shall
not be liable or responsible to the Company for any losses, damages or
liabilities suffered or incurred by the Company, including any losses, damages
or liabilities under the Securities Act, arising from or relating to any resale
or transfer of any Security.

23



--------------------------------------------------------------------------------



 



     SECTION 9. Indemnification.
     (a) Indemnification of the Initial Purchasers. Each of the Copano Parties,
jointly and severally, agrees to indemnify and hold harmless each Initial
Purchaser, its directors, officers and employees, and each person, if any, who
controls any Initial Purchaser within the meaning of the Securities Act and the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which such Initial Purchaser, director, officer, employee or controlling
person may become subject, under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Offering Memorandum, the Pricing
Supplement, any Additional Written Communication or the Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that the foregoing indemnity agreement shall not apply to any
loss, claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by the Initial Purchasers expressly
for use in the Preliminary Offering Memorandum, the Pricing Supplement, any
Additional Written Communication or the Offering Memorandum (or any amendment or
supplement thereto). The indemnity agreement set forth in this Section 9(a)
shall be in addition to any liabilities that the Company may otherwise have.
     (b) Indemnification of the Copano Parties. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Copano Parties,
each of their respective directors and each person, if any, who controls any of
the Copano Parties within the meaning of the Securities Act or the Exchange Act,
against any loss, claim, damage, liability or expense, as incurred, to which
such Copano Party or any such director or controlling person may become subject,
under the Securities Act, the Exchange Act, or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Initial Purchaser), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Supplement, any
Additional Written Communication or the Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, the Pricing Supplement, any Additional Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), in reliance upon
and in conformity with written information furnished to the Company by the
Initial Purchasers expressly for use therein; and to reimburse such Copano Party
and each such director or controlling person for any and all expenses (including
the fees and disbursements of counsel) as such expenses are reasonably incurred
by such Copano Party or such director or controlling person in connection

24



--------------------------------------------------------------------------------



 



with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action. Each Copano Party hereby
acknowledges that the only information that the Initial Purchasers have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Additional Written Communication or the
Offering Memorandum (or any amendment or supplement thereto) are the statements
set forth in the first sentence of the fourth paragraph, the third sentence of
the twelfth paragraph and the thirteenth paragraph under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum. The indemnity agreement set forth in this Section 9(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.
     (c) Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 9 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 9, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise than under
the indemnity agreement contained in this Section 9 or to the extent it is not
prejudiced as a proximate result of such failure. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), approved by the
indemnifying party (Banc of America Securities LLC in the case of Sections 9(b)
and 10 hereof), representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.
     (d) Settlements. The indemnifying party under this Section 9 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such

25



--------------------------------------------------------------------------------



 



consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 9, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than thirty
(30) days after receipt by such indemnifying party of the aforesaid request and
(ii) such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request or disputed in good faith the indemnified party’s
entitlement to such reimbursement prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent (i) includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and (ii) does not include any statements as to, or any,
findings of fault, culpability or failure to act by or on behalf of any
indemnified party.
     SECTION 10. Contribution. If the indemnification provided for in Section 9
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Copano Parties, on the one hand, and the
Initial Purchasers, on the other hand, from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Copano Parties, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the statements
or omissions or inaccuracies in the representations and warranties herein which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Copano Parties, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the offering of the Securities pursuant to this
Agreement shall be deemed to be in the same respective proportions as the total
net proceeds from the offering of the Securities pursuant to this Agreement
(after deducting discounts and commissions to the Initial Purchasers but before
deducting expenses) received by the Company, and the total purchase discounts
and commissions received by the Initial Purchasers bear to the aggregate initial
offering price of the Securities. The relative fault of the Copano Parties, on
the one hand, and the Initial Purchasers, on the other hand, shall be determined
by reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Copano Parties, on the one hand, or the
Initial Purchasers, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission or inaccuracy.

26



--------------------------------------------------------------------------------



 



     The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 9 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 10; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 9 hereof for purposes of
indemnification.
     The Copano Parties and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section 10 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 10.
     Notwithstanding the provisions of this Section 10, no Initial Purchaser
shall be required to contribute any amount in excess of the discount and
commission received by such Initial Purchaser in connection with the Securities
distributed by it. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 10 are several, and not joint, in proportion to their respective
commitments as set forth opposite their names in Schedule B attached hereto. For
purposes of this Section 10, each director, officer and employee of an Initial
Purchaser and each person, if any, who controls an Initial Purchaser within the
meaning of the Securities Act and the Exchange Act shall have the same rights to
contribution as such Initial Purchaser, and each director of any of the Copano
Parties, and each person, if any, who controls any of the Copano Parties with
the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Copano Parties.
     SECTION 11. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Initial Purchasers by notice given to the
Company if at any time: (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by The
Nasdaq Stock Market LLC, or (ii) trading in securities generally on either The
Nasdaq Stock Market LLC or the New York Stock Exchange shall have been suspended
or limited, or minimum or maximum prices shall have been generally established
on any of such quotation system or stock exchange by the Commission, the Nasdaq
Stock Market LLC or the New York Stock Exchange; (iii) a general banking
moratorium shall have been declared by any of federal, New York or Delaware
authorities; or (iv) there shall have occurred any outbreak or escalation of
national or international hostilities involving the United States or any crisis
or calamity, or any change in the United States or international financial
markets, as in the judgment of the Initial Purchasers is material and adverse
and makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities in the manner and on the terms described in the
Offering Memorandum or to enforce contracts for the sale of securities.
     SECTION 12. Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Copano Parties,

27



--------------------------------------------------------------------------------



 



their respective officers and the several Initial Purchasers set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of any Initial Purchaser, any Copano
Party or any of their partners, officers or directors or any controlling person,
as the case may be, and will survive delivery of and payment for the Securities
sold hereunder and any termination of this Agreement.
     SECTION 13. Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:
If to the Initial Purchasers:
Banc of America Securities LLC
40 West 57th Street
New York, New York 10019
Facsimile: (212) 901-7897
Attention: Legal Department
with a copy to:
Baker Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, Texas 77002
Facsimile: (713) 229-2727
Attention: Joshua Davidson
If to any Copano Party:
Copano Energy, L.L.C.
2727 Allen Parkway, Suite 1200
Houston, Texas 77019
Facsimile: (713) 621-9545
Attention: Douglas L. Lawing
with a copy to:
Vinson & Elkins L.L.P.
2500 First City Tower
1001 Fannin Street
Houston, Texas 77002
Facsimile: (713) 615-5627
Attention: Jeffrey K. Malonson
     Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

28



--------------------------------------------------------------------------------



 



     SECTION 14. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 17 hereof, and to the benefit of the indemnified parties
referred to in Sections 9 and 10 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.
     SECTION 15. Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, then to the extent practicable there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.
     SECTION 16. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.
     SECTION 17. Default of One or More of the Several Initial Purchasers. If
any one or more of the several Initial Purchasers shall fail or refuse to
purchase Securities that it or they have agreed to purchase hereunder on the
Closing Date, and the aggregate number of Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate number of the Securities to be purchased on
such date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule B bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 5, 7, 9 and 10 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Offering Memorandum or any other
documents or arrangements may be effected.
     As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

29



--------------------------------------------------------------------------------



 



     SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Copano
Parties acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Copano Parties, on the one
hand, and the several Initial Purchasers, on the other hand, and the Copano
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the agent or fiduciary of any of the
Copano Parties or their respective affiliates, stockholders, creditors or
employees or any other party; (iii) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of any Copano Party with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising any Copano Party on other matters) or any other obligation to
any Copano Party except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Copano Parties and that the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Copano Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.
     This Agreement supersedes all prior agreements and understandings (whether
written or oral) among the Copano Parties and the several Initial Purchasers, or
any of them, with respect to the subject matter hereof. The Copano Parties
hereby waive and release, to the fullest extent permitted by law, any claims
that any Copano Party may have against the several Initial Purchasers with
respect to any breach or alleged breach of fiduciary duty.
     SECTION 19. General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
For purposes of this Agreement, (i) “business day” means any day on which the
New York Stock Exchange, Inc. is open for trading and (ii) “subsidiary” has the
meaning set forth in Rule 405 of the rules and regulations under the Securities
Act.
     This Agreement may not be amended or modified unless in writing by all of
the parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
The section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.
[Signature pages follow.]

30



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

                      Very truly yours,    
 
                    Copano Energy, L.L.C.    
 
               
 
      By   /s/ Matthew J. Assiff     
 
         
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    
 
                    Copano Energy Finance Corporation      
 
      By   /s/ Matthew J. Assiff     
 
       
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



                      Guarantors    
 
                        Scissortail Energy, LLC             Copano Processing
GP, L.L.C.             Copano NGL Services GP, L.L.C.             Copano Field
Services GP, L.L.C.             Copano Pipelines GP, L.L.C.             Copano
Pipelines (Texas) GP, L.L.C.             Copano Energy Services GP, L.L.C.      
      Copano Energy Services (Texas) GP, L.L.C.             Copano Field
Services/Central Gulf Coast GP, L.L.C.             Copano/Webb-Duval Pipeline
GP, L.L.C.             CPNO Services GP, L.L.C.             Nueces Gathering,
L.L.C.             Estes Cove Facilities, L.L.C.             Copano/Red River
Gathering GP, L.L.C.             Copano Natural Gas/Rocky Mountains, LLC        
    Copano Pipelines/Rocky Mountains, LLC             Copano Field
Services/Rocky Mountains, LLC             Cantera Gas Company, LLC            
Copano Processing/Louisiana, LLC             CMW Energy Services, L.L.C.        
    Greenwood Gathering, L.L.C.             Copano Energy/Rocky Mountains,
L.L.C.             Copano Energy/Mid-Continent, L.L.C.             Copano Field
Services/North Texas, L.L.C.             ACP Texas, L.L.C.             Alamo
Creek Properties, L.L.C.             River View Pipelines, L.L.C.      
 
      By   /s/ Matthew J. Assiff     
 
       
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    
 
                        Copano Processing, L.P.    
 
               
 
      By:   Copano Processing GP, L.L.C.,    
 
          General Partner        
 
      By   /s/ Matthew J. Assiff     
 
       
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



                          Copano NGL Services, L.P.    
 
               
 
      By:   Copano NGL Services GP, L.L.C.,
General Partner      
 
      By   /s/ Matthew J. Assiff     
 
       
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    
 
                        Copano Houston Central, L.L.C.             CHC LP
Holdings, L.L.C.             Copano Pipelines Group, L.L.C.             Copano
General Partners, Inc.             CPG LP Holdings, L.L.C.             CWDPL LP
Holdings, L.L.C.             CPNO Services LP Holdings, L.L.C.            
Copano Red/River Gathering LP             Holdings, L.L.C.    
 
               
 
      By:   /s/ Amy Stengel     
 
         
 
Amy Stengel    
 
          Vice President    
 
                        Copano Field Services/Aqua Dulce, L.P.            
Copano Field Services/Copano Bay, L.P.             Copano Field Services/Karnes,
L.P.             Copano Field Services/Live Oak, L.P.             Copano Field
Services/South Texas, L.P.             Copano Field Services/Upper Gulf Coast,
L.P.    
 
               
 
      By:   Copano Field Services GP, L.LC.,    
 
          General Partner        
 
      By   /s/ Matthew J. Assiff     
 
       
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



                          Copano Pipelines/Hebbronville, L.P.             Copano
Pipelines/South Texas, L.P.             Copano Pipelines/Upper Gulf Coast, L.P.
   
 
               
 
      By:   Copano Pipelines GP, L.L.C.,    
 
          General Partner      
 
      By   /s/ Matthew J. Assiff     
 
       
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    
 
                        Copano Pipelines/Texas Gulf Coast, L.P.    
 
               
 
      By:   Copano Pipelines (Texas) GP,    
 
          L.L.C., General Partner    
 
                 
 
      By   /s/ Matthew J. Assiff     
 
       
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    
 
                        Copano Field Services/Central Gulf Coast, L.P.    
 
               
 
      By:   Copano Field Services/Central    
 
          Gulf Coast GP, L.L.C., General    
 
          Partner    
 
                 
 
      By   /s/ Matthew J. Assiff     
 
       
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    
 
                        Copano Energy Services/Upper Gulf Coast, L.P.    
 
               
 
      By:   Copano Energy Services GP,    
 
          L.L.C., General Partner    
 
                 
 
      By   /s/ Matthew J. Assiff     
 
       
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



                          Copano Energy Services/Texas Gulf Coast, L.P.    
 
               
 
      By:   Copano Energy Services (Texas)    
 
          GP, L.L.C., General Partner    
 
               
 
      By:   /s/ Matthew J. Assiff     
 
         
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    
 
                        Copano/Webb-Duval Pipeline, L.P.    
 
               
 
      By:   Copano/Webb-Duval Pipeline GP,    
 
          L.L.C., General Partner    
 
               
 
      By:   /s/ Matthew J. Assiff     
 
         
 
Matthew J. Assiff    
 
          Senior Vice President and Chief    
 
          Financial Officer    
 
                        CPNO Services, L.P.
            Copano Risk Management, L.P.    
 
               
 
      By:   CPNO Services GP, L.L.C.,    
 
          General Partner    
 
               
 
      By:   /s/ Matthew J. Assiff     
 
         
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    
 
                        Cimmarron Gathering, LP    
 
               
 
      By:   Copano/Red River Gathering GP,    
 
          L.L.C., General Partner    
 
                 
 
      By   /s/ Matthew J. Assiff     
 
       
 
Matthew J. Assiff    
 
          Senior Vice President and    
 
          Chief Financial Officer    

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



     The foregoing Purchase Agreement is hereby confirmed and accepted by the
Initial Purchasers as of the date first above written.
BANC OF AMERICA SECURITIES LLC
J.P. MORGAN SECURITIES INC.
CREDIT SUISSE SECURITIES (USA) LLC
DEUTSCHE BANK SECURITIES INC.
RBC CAPITAL MARKETS CORPORATION
SUNTRUST ROBINSON HUMPHREY, INC.
By: Banc of America Securities LLC

         
By:
  /s/ Lex Maultsby     
 
 
 
Managing Director    

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Guarantors

          Jurisdiction of Name   Formation
Copano Pipelines Group, L.L.C.
  Delaware
Copano Houston Central, L.L.C.
  Delaware
Copano Energy/Mid-Continent, L.L.C.
  Delaware
ScissorTail Energy, LLC
  Delaware
Copano Field Services/Copano Bay, L.P.
  Texas
Copano Field Services/South Texas, L.P.
  Texas
Copano Field Services/Agua Dulce, L.P.
  Texas
Copano Field Services/Central Gulf Coast, L.P.
  Texas
Copano Field Services/Karnes, L.P.
  Texas
Copano Field Services/Upper Gulf Coast, L.P.
  Texas
Copano Field Services/Live Oak, L.P.
  Texas
Copano Pipelines/South Texas, L.P.
  Texas
Copano Pipelines/Upper Gulf Coast, L.P.
  Texas
Copano Pipelines/Hebbronville, L.P.
  Texas
Copano Pipelines/Texas Gulf Coast, L.P.
  Texas
Copano Energy Services/Upper Gulf Coast, L.P.
  Texas
Copano Energy Services/Texas Gulf Coast, L.P.
  Texas
Copano NGL Services, L.P.
  Texas
Copano Processing, L.P.
  Texas
Copano/Webb-Duval Pipeline, L.P.
  Delaware
CPNO Services, L.P.
  Texas
Copano Risk Management, L.P.
  Texas
Copano Processing GP, L.L.C.
  Delaware
Copano NGL Services GP, L.L.C.
  Delaware
Copano Field Services GP, L.L.C.
  Delaware
Copano Pipelines GP, L.L.C.
  Delaware
Copano Pipelines (Texas) GP, L.L.C.
  Delaware
Copano Energy Services GP, L.L.C.
  Delaware
Copano Energy Services (Texas) GP, L.L.C.
  Delaware
Copano Field Services/Central Gulf Coast GP, L.L.C.
  Delaware
Copano/Webb-Duval Pipeline GP, L.L.C.
  Delaware
CHC LP Holdings, L.L.C.
  Delaware
CPG LP Holdings, L.L.C.
  Delaware
CWDPL LP Holdings, L.L.C.
  Delaware
CPNO Services LP Holdings, L.L.C.
  Delaware
CPNO Services GP, L.L.C.
  Delaware
Nueces Gathering, L.L.C.
  Texas
Estes Cove Facilities, L.L.C.
  Texas
Copano General Partners, Inc.
  Delaware
Cimmarron Gathering, LP
  Texas

Schedule A -1



--------------------------------------------------------------------------------



 



          Jurisdiction of Name   Formation
CMW Energy Services, L.L.C.
  Delaware
Greenwood Gathering, L.L.C.
  Delaware
Cantera Gas Company LLC
  Delaware
Copano Processing/Louisiana, LLC
  Oklahoma
Copano Pipelines/Rocky Mountains, LLC
  Delaware
Copano Natural Gas/Rocky Mountains, LLC
  Delaware
Copano Energy/Rocky Mountains, L.L.C.
  Delaware
Copano/Red River Gathering GP, L.L.C.
  Delaware
Copano/Red River Gathering LP Holdings, L.L.C.
  Delaware
ACP Texas, L.L.C.
  Delaware
Alamo Creek Properties, L.L.C.
  Delaware
River View Pipelines, L.L.C.
  Delaware
Copano Field Services/North Texas, L.L.C.
  Delaware
Copano Field Services/Rocky Mountains, LLC
  Delaware

Schedule A - 2



--------------------------------------------------------------------------------



 



SCHEDULE B

              Aggregate Principal       Amount of       Securities  
           Initial Purchasers   to be Purchased  
Banc of America Securities LLC
  $ 112,500,000  
J.P. Morgan Securities Inc.
    97,500,000  
Credit Suisse Securities (USA) LLC
    22,500,000  
Deutsche Bank Securities Inc.
    22,500,000  
RBC Capital Markets Corporation
    22,500,000  
SunTrust Robinson Humphrey, Inc.
    22,500,000  
 
     
Total
  $ 300,000,000  
 
     

Schedule B - 1



--------------------------------------------------------------------------------



 



EXHIBIT A
Opinion of Vinson & Elkins L.L.P.
     (a) Formation and Qualification of Copano Group. Each of (i) Copano Energy,
L.L.C., a Delaware limited liability company (the “Company”), (ii), Copano
Energy Finance Corporation, a Delaware corporation (“FinCo”), (iii) Copano
Pipelines Group, L.L.C., a Delaware limited liability company (“CPG”),
(iii) Copano/Webb-Duval Pipeline GP, L.L.C., a Delaware limited liability
company (“CWDPL”), (iv) CWDPL LP Holdings, L.L.C., a Delaware limited liability
company (“CWDPL Holdings”), (v) Copano Houston Central, L.L.C., a Delaware
limited liability company (“CHC”), (vi) Copano Energy/Mid-Continent, L.L.C., a
Delaware limited liability company (“Mid-Continent”), and (vii) Copano
Energy/Rocky Mountains, L.L.C., a Delaware limited liability company (“Rocky
Mountains”) (the Company, FinCo, CPG, CHC, CWDPL, CWDPL Holdings, Mid-Continent
and Rocky Mountains, the “Copano Group”), has been duly formed and is validly
existing as a limited liability company or corporation, as the case may be, in
good standing under the laws of its jurisdiction of formation with all limited
liability company or corporate, as the case may be, power and authority
necessary to own or lease its properties and to conduct its business, in each
case in all material respects as described in the Pricing Disclosure Package and
the Offering Memorandum. Each member of the Copano Group is duly registered or
qualified to do business and is in good standing as a foreign limited liability
company or corporation, as the case may be, in each jurisdiction set forth under
its name on Appendix 1 to this opinion letter.
     (b) Ownership of the Copano Group. Except as described in the Pricing
Disclosure Package and the Offering Memorandum, the Company owns (i) 100% of the
capital stock of FinCo and (ii) 100% of the limited liability company interests
of each CPG, CHC, CWDPL, CWDPL Holdings, Mid-Continent and Rocky Mountains. All
such limited liability company interests (including the units representing
common limited liability company interests in the Company) or capital stock, as
the case may be, has been duly authorized and validly issued in accordance with
the applicable certificates of incorporation or organization, bylaws or limited
liability company agreements, as the case may be, of the Copano Group (the
“Copano Group Operating Agreements”) and are fully paid (to the extent required
under the applicable Copano Group Operating Agreement) and non-assessable
(except as such nonassessability may be affected by Section 18-607 of the
Delaware LLC Act); and all such interests are owned free and clear of all liens,
encumbrances (except restrictions on transferability as described in the Pricing
Disclosure Package and the Offering Memorandum), security interests, equities,
charges and other claims (other than those arising under the Credit Agreement,
the Fort Union Credit Agreement or the CMS Note) (i) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming the Company is on file as of a recent date in the office of the Secretary
of State of the State of Delaware or (ii) otherwise known to such counsel,
without independent investigation, other than those created by or arising under
the Delaware General Corporation Law (the “DGCL”) or the Delaware LLC Act.
     (c) Authorization, Execution and Delivery of Agreement. This Agreement has
been duly authorized and validly executed and delivered by each of the Copano
Parties.

Exhibit A - 1



--------------------------------------------------------------------------------



 



     (d) Other Enforceability Matters.
          (i) The Indenture has been duly authorized and validly executed and
delivered by each of the Copano Parties and (assuming the due authorization and
valid execution and delivery thereof by the Trustee) is a valid and legally
binding agreement of each of the Copano Parties, enforceable against each of
them in accordance with its terms; provided that the enforceability thereof may
be limited by (A) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws from time to time in effect relating
to or affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law) and (B) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing.
          (ii) The Notes and the Guarantees have been duly authorized and
validly executed by each of the Copano Parties, and, when duly authenticated by
the Trustee in the manner provided for in the Indenture and delivered to and
paid for by the Initial Purchasers under the Purchase Agreement, will constitute
valid and binding obligations of the Copano Parties entitled to the benefits of
the Indenture, enforceable against them in accordance with their respective
terms, except as enforcement thereof may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws from time to time in effect relating to or affecting creditors’
rights and remedies generally and by general principles of equity (regardless of
whether such principles are considered in a proceeding in equity or at law) and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.
          (iii) The Exchange Notes and the Exchange Guarantees have been duly
authorized by Issuers and the Guarantors, respectively, and, when the Exchange
Notes have been validly issued and duly authenticated in accordance with the
terms of the Indenture, the Registration Rights Agreement and the Exchange
Offer, the Exchange Notes and the Exchange Guarantees will have been validly
executed and will constitute valid and binding obligations of the Issuers and
the Guarantors, respectively, entitled to the benefits of the Indenture,
enforceable against them in accordance with their respective terms, except as
enforcement thereof may be limited by (A) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect relating to or affecting creditors’ rights and remedies generally
and by general principles of equity (regardless of whether such principles are
considered in a proceeding in equity or at law) and (B) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing.
          (iv) The Registration Rights Agreement has been duly authorized and
validly executed and delivered by each of the Copano Parties, and (assuming the
valid execution and delivery thereof by the Initial Purchasers) is a valid and
legally binding agreement of each of the Copano Parties, enforceable against
each of them in accordance with its terms; provided that the enforceability
thereof may be limited by (A) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws from time to time in effect
relating to or affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law) and (B) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing.

Exhibit A - 2



--------------------------------------------------------------------------------



 



     (e) No Conflicts. None of the offering, issuance and sale of the Notes and
the Guarantees, the execution, delivery and performance of the Notes, the
Guarantees, the Exchange Notes, the Exchange Guarantees, the Indenture, the
Registration Rights Agreement, and this Agreement or the consummation of the
transactions contemplated hereby or thereby will conflict with or result in a
breach or violation (and no event has occurred that, with notice or lapse of
time or otherwise, would constitute such an event) or imposition of any lien,
charge or encumbrance upon any property or assets of the Copano Group pursuant
to (i) the Copano Group Operating Agreements, (ii) any other agreement, lease or
other instrument filed or incorporated by reference as an exhibit to the
Company’s annual report on Form 10-K for the year ended December 31, 2007,
quarterly report on Form 10-Q for the quarter ended March 31, 2008 or any
applicable current report on Form 8-K filed with the Commission since the date
of filing of the most recent Form 10-K (other than liens created under the
Credit Agreement) or (iii) the Delaware LLC Act, the DGCL or federal law, which
breaches, violations, defaults or liens, in the case of clause (ii) or (iii),
would reasonably be expected to have a Material Adverse Effect; provided,
however, that no opinion is expressed pursuant to this paragraph with respect to
federal or state securities laws or other anti-fraud laws.
     (f) No Consents. No consent, approval, authorization or order of, or filing
or registration with, any court or governmental agency or body having
jurisdiction over any of the Copano Parties or any of their respective
properties is required in connection with the offering, issuance and sale by the
Copano Parties of the Notes and the Guarantees in the manner contemplated in
this Agreement or in the Offering Memorandum, the execution, delivery and
performance of this Agreement, the Indenture and the Registration Rights
Agreement by the Copano Parties and the consummation by the Copano Parties of
the transactions contemplated hereby and thereby, except (i) with respect to the
purchase and resale of the Notes by the Initial Purchasers, under applicable
state securities or “Blue Sky” laws, (ii) with respect to the Exchange Notes, as
may be required under the Securities Act and applicable state securities laws
pursuant to the Registration Rights Agreement, (iii) with respect to the Trustee
and the Indenture in respect of the Exchange Notes and Exchange Guarantees, as
may be required under the Trust Indenture Act, as to which we express no
opinion, (iv) for such consents as have been obtained or made, (v) for such
consents that, if not obtained, would not, individually or in the aggregate,
have a Material Adverse Effect or (vi) as disclosed in the Pricing Disclosure
Package and the Offering Memorandum.
     (g) Descriptions and Summaries. The statements included or incorporated by
reference in the Preliminary Offering Memorandum and the Offering Memorandum
(i) under the captions “The Offering” (excluding Use of Proceeds) and
“Description of Notes,” insofar as they purport to constitute summaries of the
terms of the Securities, the Indenture and the Registration Rights Agreement,
are accurate in all material respects and (ii) under the captions
“Business—Regulation,” “Business—Environmental, Health and Safety Matters,”
“Certain United States Federal Income Tax Considerations,” “Certain
Relationships and Related Parties” and “Description of Other Indebtedness,”
insofar as such statements or descriptions constitute descriptions of contracts
or refer to statements of law or legal conclusions, are accurate in all material
respects.

Exhibit A - 3



--------------------------------------------------------------------------------



 



     (h) Legal Proceedings. To the knowledge of such counsel, except as
described in the Pricing Disclosure Package, the Offering Memorandum or the
documents incorporated by reference therewith, there are no legal or
governmental proceedings pending or threatened to which any of the Copano
Parties is a party or to which the business or property of any of the Copano
Parties is subject that is reasonably likely to, individually or in the
aggregate, have a Material Adverse Effect.
     (i) Investment Company. None of the Copano Parties is (i) an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
     (j) Registration and Qualification. Assuming the accuracy of the
representations and warranties and compliance with the agreements contained in
this Agreement, no registration of the Securities under the Securities Act, and
no qualification of an indenture under the Trust Indenture Act, are required for
the offer and sale by the Initial Purchasers of the Securities in the manner
contemplated by this Agreement.
     In addition, such counsel shall state that they have participated in
conferences with officers and other representatives of the Copano Parties,
representatives of the registered independent public accounting firms for the
Company and representatives of and counsel to the Initial Purchasers at which
the contents of the Pricing Disclosure Package, the Offering Memorandum and
related matters were discussed, and although such counsel did not independently
verify, is not passing upon and does not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the Pricing
Disclosure Package or the Offering Memorandum (except to the extent specified in
paragraph (h) above), on the basis of the foregoing, no facts have come to the
attention of such counsel that lead them to believe that the Pricing Disclosure
Package as of the Time of Sale or the Offering Memorandum as of its date and as
of the Closing Date (in each case other than (i)  financial statements included
or incorporated by reference therein, including the notes and schedules thereto
and auditors’ reports thereon and (ii) the other financial data included or
incorporated by reference therein, as to which such counsel need express no
belief) contained or contains an untrue statement of a material fact or omitted
or omits to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
     In rendering such opinion, such counsel may (A) rely in respect of matters
of fact upon certificates of officers and employees of the Copano Parties and
upon information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that their opinion is limited to federal
laws, the Delaware LLC Act, the DGCL and the laws of the State of New York
(D) with respect to the opinions expressed in paragraph (a) above as to the due
qualification or registration as a foreign corporation or limited liability
company, as the case may be, of the Copano Group, state that such opinions are
based upon certificates of foreign qualification or registration provided by the
Secretary of State of the states listed on Appendix 1 (each of which will be
dated not more than fourteen days prior to such Closing Date, as the case may
be, and shall be provided to the Initial Purchasers), (E) state that they
express no opinion with respect to any permits to own or operate any real or
personal property, (F) state that they express no opinion with respect to the
accuracy or descriptions of real or personal property and (G) state that they
express no opinion with

Exhibit A - 4



--------------------------------------------------------------------------------



 



respect to state or local taxes or tax statutes to which any of the members of
the Company or any of the Copano Parties may be subject.
[Insert Appendix 1 listing foreign qualifications of the Copano Group]

Exhibit A - 5



--------------------------------------------------------------------------------



 



EXHIBIT B
Opinion of Douglas L. Lawing
     (a) Formation and Qualification of the Subsidiaries. Each of the
subsidiaries listed in Appendix 1 (the “Subsidiaries”) to this opinion letter
has been duly formed and is validly existing as a limited partnership, limited
liability company or corporation, as the case may be, in good standing under the
laws of its jurisdiction of formation and with all limited partnership, limited
liability company or corporate, as the case may be, power and authority
necessary to own or lease its properties and to conduct its business, in each
case in all material respects as described in the Pricing Disclosure Package and
the Offering Memorandum. Each Subsidiary is duly registered or qualified to do
business and is in good standing as a foreign limited partnership, limited
liability company or corporation, as the case may be, in each jurisdiction set
forth under its name on Appendix 1 to this opinion letter.
     (b) Ownership of the Subsidiaries. The Company directly or indirectly owns
of record 100% of the limited liability company interests, limited partnership
interests or capital stock, as the case may be, of each of the Subsidiaries
(excluding (i) Webb/Duval Gatherers, a Texas general partnership (“Webb/Duval”),
as to which the Company owns a 62.5% partnership interest, (ii) Southern Dome
L.L.C., a Delaware limited liability company (“Southern Dome”), as to which the
Company owns a majority limited liability company interest, (iii) Bighorn Gas
Gathering L.L.C., a Delaware limited liability company (“Bighorn”), as to which
the Company owns a 51% membership interest, and (iv) Fort Union Gas Gathering,
L.L.C., a Delaware limited liability company (“Fort Union”), as to which the
Company owns a 37.04% membership interest) . All such limited liability company
interests, limited partnership interests or capital stock, as the case may be,
has been duly authorized and validly issued in accordance with the limited
liability company agreements, limited partnership agreements or articles of
incorporation and bylaws, as the case may be, of such entity and are fully paid
(to the extent required under their respective limited liability company
agreements or limited partnership agreements) and non-assessable (except as such
nonassessability may be affected by: (A) Section 18-607 of the Delaware LLC Act,
in the case of a Delaware limited liability company, (B) Section 17-607 of the
Delaware LP Act, in the case of a Delaware limited partnership, or (C) or
Sections 3.03, 5.02 and 6.07 of the Texas LP Act, in the case of a Texas limited
partnership); and all such interests are owned free and clear of all liens,
encumbrances (except restrictions on transferability as described in the Pricing
Disclosure Package and the Offering Memorandum or, in the case of Webb/Duval,
Southern Dome, Bighorn and Fort Union, as set forth in its partnership agreement
or limited liability agreement, as the case may be), security interests,
equities, charges and other claims (other than those arising under the Credit
Agreement, the Fort Union Credit Agreement or the CMS Note).
     (c) No Conflicts. None of the offering, issuance and sale of the Notes and
the Guarantees, the execution, delivery and performance of the Notes, the
Guarantees, the Exchange Notes, the Exchange Guarantees, the Indenture, the
Registration Rights Agreement and this Agreement or the consummation of the
transactions contemplated hereby or thereby will conflict with or result in a
breach or violation (and no event has occurred that, with notice or lapse of
time or otherwise, would constitute such an event) or imposition of any lien,
charge or encumbrance upon any property or assets of any of the Subsidiaries
pursuant to (i) the applicable

Exhibit B - 1



--------------------------------------------------------------------------------



 



Operating Agreement of any of the Subsidiaries, (ii) any other agreement, lease
or other instrument known to such counsel (other than those filed or
incorporated by reference as an exhibit to the Company’s annual report on Form
10-K for the year ended December 31, 2007, quarterly report on Form 10-Q for the
quarter ended March 31, 2008 or any applicable current report on Form 8-K filed
with the Commission since the date of filing of the most recent Form 10-K, the
Fort Union Credit Agreement or the CMS Note) (other than liens created under the
Credit Agreement) or (iii) to the knowledge of such counsel, any order,
judgment, decree or injunction of any federal, Texas or Delaware court or
government agency or body having jurisdiction over any of the Subsidiaries or
any of their properties in a proceeding to which any of them or their property
is a party, which breaches, violations, defaults or liens, in the case of clause
(ii) or (iii), would reasonably be expected to have a Material Adverse Effect;
provided, however, that no opinion is expressed pursuant to this paragraph
(c) with respect to federal or state securities laws or other anti-fraud laws.
     In addition, such counsel shall state that he has participated in
conferences with officers and other representatives of the Copano Parties,
representatives of the independent registered public accounting firm for the
Company and representatives of and counsel to the Initial Purchasers at which
the contents of the Pricing Disclosure Package, the Offering Memorandum and
related matters were discussed, and although such counsel did not independently
verify, is not passing upon and does not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the Pricing
Disclosure Package or the Offering Memorandum, on the basis of the foregoing, no
facts have come to the attention of such counsel that lead him to believe that
the Pricing Disclosure Package as of the Time of Sale or the Offering Memorandum
as of its date and as of the Closing Date (in each case other than (i) 
financial statements included or incorporated by reference therein, including
the notes and schedules thereto and auditors’ reports thereon, and (ii) the
other financial data included or incorporated by reference therein, as to which
such counsel need express no belief) contained or contains an untrue statement
of a material fact or omitted or omits to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
     In rendering such opinion, such counsel may (A) rely in respect of matters
of fact upon certificates of officers and employees of the Copano Parties and
upon information obtained from public officials, (B) assume that all documents
submitted to him as originals are authentic, that all copies submitted to him
conform to the originals thereof, and that the signatures on all documents
examined by him are genuine, (C) state that his opinion is limited to federal
laws, the Delaware LP Act, the Delaware LLC Act, the DGCL, the Texas LP Act and
the Texas LLC Act, and (D) state that he expresses no opinion with respect to
state or local taxes or tax statutes to which any of the members of the Company
or any of the Copano Parties may be subject.
[Insert Appendix 1 listing foreign qualifications of Subsidiaries]

Exhibit B - 2



--------------------------------------------------------------------------------



 



ANNEX I

      General Partner   Limited Partnerships
Copano/Webb-Duval Pipeline GP, L.L.C.
  Copano/Webb-Duval Pipeline, L.P.
 
   
Copano Field Services/Central Gulf Coast GP, L.L.C.
  Copano Field Services/Central Gulf Coast, L.P.
 
   
Copano Field Services GP, L.L.C.
  Copano Field Services/Copano Bay, L.P.
 
  Copano Field Services/South Texas, L.P.
 
  Copano Field Services/Agua Dulce, L.P.
 
  Copano Field Services/Upper Gulf Coast, L.P.
 
  Copano Field Services/Live Oak, L.P.
 
  Copano Field Services/Karnes, L.P.
 
   
Copano Pipelines GP, L.L.C.
  Copano Pipelines/South Texas, L.P.
 
  Copano Pipelines/Upper Gulf Coast, L.P.
 
  Copano Pipelines/Hebbronville, L.P.
 
   
Copano Pipelines (Texas) GP, L.L.C.
  Copano Pipelines/Texas Gulf Coast, L.P.
 
   
Copano Energy Services GP, L.L.C.
  Copano Energy Services/Upper Gulf Coast, L.P.
 
   
Copano Energy Services (Texas) GP, L.L.C.
  Copano Energy Services/Texas Gulf Coast, L.P.
 
   
Copano NGL Services GP, L.L.C.
  Copano NGL Services, L.P.
 
   
Copano Processing GP, L.L.C.
  Copano Processing, L.P.
 
   
Copano/Red River Gathering GP, L.L.C.
  Cimmarron Gathering, LP
 
   
CPNO Services GP, L.L.C.
  CPNO Services, L.P.
 
  Copano Risk Management, L.P.

Annex I

 



--------------------------------------------------------------------------------



 



ANNEX II
     Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser
understands that:
     Such Initial Purchaser agrees that it has not offered or sold and will not
offer or sell the Securities in the United States or to, or for the benefit or
account of, a U.S. Person (other than a distributor), in each case, as defined
in Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as permitted by
and include the statements required by Regulation S.
     Such Initial Purchaser agrees that, at or prior to confirmation of a sale
of Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”
     Such Initial Purchaser agrees that the Securities offered and sold in
reliance on Regulation S will be represented upon issuance by a global security
that may not be exchanged for definitive securities until the expiration of the
40-day restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.
Annex II

 